Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/12/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 02/12/2021 have been fully considered but are moot based on new grounds of rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 10-13, 15, 22-26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0269054; hereinafter Kim) in view of Azizi et al. (US 2019/0306797; hereinafter Azizi).
Regarding claim 1, Kim shows a method (Figure 17 shows a method of wireless communication.) for wireless communication, comprising: 
identifying, by a first wireless device, a sequence of on symbols and off symbols for transmission to a radio of a second wireless device (Figure 17; Par. 0077-0078, 0148; noted encoding a transmission sequence for transmission to a receiver.  The transmission sequence 320 represents data encoded by the corresponding data encoder.  A single bit of the data 310 is encoded to the transmission sequence 320 including four elements that have a value of "0" or "1." For example, the "0" and "1" in the data 310 are encoded to "0110" and "1001" encoding symbols in the transmission sequence 320, respectively. Here, each example "0110" or "1001" of 
assigning a modulation symbol waveform from a set of possible modulation symbol waveforms to at least each on symbol in the sequence, wherein the modulation symbol waveforms are assigned to sequential on symbols in a random or pseudorandom order (Figure 17, Par. 0080-0082, 0149-0151; noted input 350 corresponding to the carrier generated by the VCO, for example, in FIGS. 1A-1D may be caused to become bi-phased to have two phases, for example, 0 degrees and 180 degrees through the bi-phased switch, as represented by the output 360 corresponding to either 0 degrees or 180 degrees randomly being selected as a phase of the carrier based on the control signal 340 generated by the bi-phase controller.  The carrier corresponding to the input 350 may be modulated as a Gaussian pulse-shaped code based on the control signal 340, similarly to the transmission signal 370.), and wherein assigning the modulation symbol waveform comprises applying a random or pseudorandom cyclic shift to a stored modulation symbol waveform (Par. 0058, 0065; noted the bi-phased switch 130 may randomly change a phase of the carrier generated by the VCO 110 based on a control signal generated by the bi-phase controller 170. The bi-phased switch 130 may randomly change the phase of the carrier based on a unit of time of each element in a transmission sequence obtained through encoding, based on the control signal.  In addition, transmitter also includes a first buffer 120 that buffers the carrier generated by the VCO 110 and transfers the carrier to the bi-phased switch 130. The "buffering of the carrier" refers to a preventing, or implemented minimizing, of a frequency of the VCO 110 from being vibrated based on the output or a control of the bi-phase controller 170.); and

Kim shows all of the elements performed by the OOK transmitter, as discussed above.  Kim does not specifically show a WUR of a second device and transmitting a sequence to the WUR of the second wireless device using multi-carrier on-off keying (OOK).
However, the above-mentioned claim limitations are well-established in the art as evidenced by Azizi.  Specifically, Azizi shows a WUR of a second device (Figure 9-10; Par. 0100; noted WUR radio of a wireless device.) and transmitting a sequence to the WUR of the second wireless device using multi-carrier on-off keying (OOK) (Figures 9-10; Par. 0100, 0102, 0130; noted the WUR preamble and the WUR payload may be encoded for transmission in accordance with OOK modulation.  Further noted, MC-OOK used for modulation of WUR data rates.).
In view of the above, having the system of Kim, then given the well-established teaching of Azizi, it would have been obvious at the time of filing the application to modify the system of Kim as taught by Azizi, in order to provide motivation for transmission of aggregated WURs or time-multiplexed WURs that enables better spectrum utilization instead of filling the transmission duration with dummy data (Par. 0129 of Azizi).
Regarding claim 3, modified Kim shows wherein applying the random or pseudorandom cyclic shift comprises: determining the random or pseudorandom cyclic shift based at least in part on a random number generator (Kim: Par. 0080; noted the control signal 340 is controlled, 
Regarding claim 10, modified Kim shows applying a random or pseudorandom phase-shift keying value to each of a plurality of subcarriers of a multicarrier system to generate the modulation symbol waveform (Azizi: Figures 10 and 13; Par. 0100; noted the AP 502 may transmit, to a wake-up receiver (WURx) 506 of a WUR non-AP STA 504, a wake-up radio (WUR) packet to wake up a WLAN radio 505 of the WUR non-AP STA 504. In some embodiments, the AP 502 may encode a non-WUR portion of the WUR packet to include one or more of: a legacy short training field (L-STF), a legacy long training field (L-LTF), a legacy signal field (L-SIG), a binary phase-shift keying (BPSK) mark and/or other field(s).). 
Regarding claim 11, modified Kim shows the modulation symbol waveform comprises an orthogonal frequency division multiplexing symbol waveform (Azizi: Par. 0027; noted OFDM implementation.); and the random or pseudorandom phase-shift keying value comprises one of a binary phase-shift keying value (Kim: Par. 0063, 0080; noted the control signal 340 is controlled, e.g., by the bi-phase controller, to randomly change between the two phase states, for example, the illustrated "+1" and "-1" in a same period of time as a period of the transmission sequence 320. Here, the illustrated "+1" refers to a 0-degree phase change corresponding to an in-phase state, and the illustrated "-1" refers to a 180-degree phase change corresponding to an out-of-phase state.) and a quadrature phase-shift keying value. 
Regarding claim 12, modified Kim shows assigning a modulation symbol waveform from a set of possible modulation symbol waveforms to each off symbol in the sequence, 
Regarding claim 13, Kim shows a first wireless device (Figure 12 shows a device), comprising: 
an interface; and a wireless modem (Figure 12) configured to: 
identify a sequence of on symbols and off symbols for transmission to a wake-up radio (WUR) of a second wireless device; 
identify a sequence of on symbols and off symbols for transmission to a radio of a second wireless device (Figure 17; Par. 0077-0078, 0148; noted encoding a transmission sequence for transmission to a receiver.  The transmission sequence 320 represents data encoded by the corresponding data encoder.  A single bit of the data 310 is encoded to the transmission sequence 
assign a modulation symbol waveform from a set of possible modulation symbol waveforms to at least each on symbol in the sequence, wherein the modulation symbol waveforms are assigned to sequential on symbols in a random or pseudorandom order (Figure 17, Par. 0080-0082, 0149-0151; noted input 350 corresponding to the carrier generated by the VCO, for example, in FIGS. 1A-1D may be caused to become bi-phased to have two phases, for example, 0 degrees and 180 degrees through the bi-phased switch, as represented by the output 360 corresponding to either 0 degrees or 180 degrees randomly being selected as a phase of the carrier based on the control signal 340 generated by the bi-phase controller.  The carrier corresponding to the input 350 may be modulated as a Gaussian pulse-shaped code based on the control signal 340, similarly to the transmission signal 370.), and wherein assigning the modulation symbol waveform comprises applying a random or pseudorandom cyclic shift to a stored modulation symbol waveform (Par. 0058, 0065; noted the bi-phased switch 130 may randomly change a phase of the carrier generated by the VCO 110 based on a control signal generated by the bi-phase controller 170. The bi-phased switch 130 may randomly change the phase of the carrier based on a unit of time of each element in a transmission sequence obtained through encoding, based on the control signal.  In addition, transmitter also includes a first buffer 120 that buffers the carrier generated by the VCO 110 and transfers the carrier to the bi-phased switch 130. The "buffering of the carrier" refers to a preventing, or implemented minimizing, of 
output the sequence to the WUR of the second wireless device using on-off keying (OOK) based at least in part on the assigned modulation symbol waveforms (Figure 17; Par. 0082, 0152; noted transmitted generates a transmission signal based on the pulse generated and the carrier with the phase changed in the prior steps.  Prior steps also include performing on-off keying by the encoder.). 
Kim shows all of the elements performed by the OOK transmitter, as discussed above.  Kim does not specifically show a WUR of a second device and transmitting a sequence to the WUR of the second wireless device using multi-carrier on-off keying (OOK).
However, the above-mentioned claim limitations are well-established in the art as evidenced by Azizi.  Specifically, Azizi shows a WUR of a second device (Figure 9-10; Par. 0100; noted WUR radio of a wireless device.) and transmitting a sequence to the WUR of the second wireless device using multi-carrier on-off keying (OOK) (Figures 9-10; Par. 0100, 0102, 0130; noted the WUR preamble and the WUR payload may be encoded for transmission in accordance with OOK modulation.  Further noted, MC-OOK used for modulation of WUR data rates.).
In view of the above, having the system of Kim, then given the well-established teaching of Azizi, it would have been obvious at the time of filing the application to modify the system of Kim as taught by Azizi, in order to provide motivation for transmission of aggregated WURs or time-multiplexed WURs that enables better spectrum utilization instead of filling the transmission duration with dummy data (Par. 0129 of Azizi).

Regarding claims 15, 22, 23, and 24, these claims are rejected based on the same reasoning as presented in the rejection of claims 3, 10, 11 and 12, respectively.
Regarding claim 25, Kim shows apparatus (Figure 12 shows a device performing the method shown in Figure 17.) for wireless communication, comprising: 
means for identifying, by a first wireless device, a sequence of on symbols and off symbols for transmission to a radio of a second wireless device (Figure 17; Par. 0077-0078, 0148; noted encoding a transmission sequence for transmission to a receiver.  The transmission sequence 320 represents data encoded by the corresponding data encoder.  A single bit of the data 310 is encoded to the transmission sequence 320 including four elements that have a value of "0" or "1." For example, the "0" and "1" in the data 310 are encoded to "0110" and "1001" encoding symbols in the transmission sequence 320, respectively. Here, each example "0110" or "1001" of the transmission sequence may respectively represent different periods of the transmission sequence. The above encoding is an example of encoding of OOK4 with a spreading factor of "4" performed by the data encoder.); 
means for assigning a modulation symbol waveform from a set of possible modulation symbol waveforms to at least each on symbol in the sequence, wherein the modulation symbol waveforms are assigned to sequential on symbols in a random or pseudorandom order (Figure 17, Par. 0080-0082, 0149-0151; noted input 350 corresponding to the carrier generated by the VCO, for example, in FIGS. 1A-1D may be caused to become bi-phased to have two phases, for example, 0 degrees and 180 degrees through the bi-phased switch, as represented by the output 360 corresponding to either 0 degrees or 180 degrees randomly being selected as a phase of the carrier based on the control signal 340 generated by the bi-phase controller.  The carrier corresponding to the input 350 may be modulated as a Gaussian pulse-shaped code based on the 
means for transmitting the sequence to the WUR of the second wireless device using on-off keying (OOK) based at least in part on the assigned modulation symbol waveforms (Figure 17; Par. 0082, 0152; noted transmitted generates a transmission signal based on the pulse generated and the carrier with the phase changed in the prior steps.  Prior steps also include performing on-off keying by the encoder.). 
Kim shows all of the elements performed by the OOK transmitter, as discussed above.  Kim does not specifically show a WUR of a second device and transmitting a sequence to the WUR of the second wireless device using multi-carrier on-off keying (OOK).
However, the above-mentioned claim limitations are well-established in the art as evidenced by Azizi.  Specifically, Azizi shows a WUR of a second device (Figure 9-10; Par. 0100; noted WUR radio of a wireless device.) and transmitting a sequence to the WUR of the second wireless device using multi-carrier on-off keying (OOK) (Figures 9-10; Par. 0100, 0102, 0130; noted the WUR preamble and the WUR payload may be encoded for transmission in accordance with OOK modulation.  Further noted, MC-OOK used for modulation of WUR data rates.).
In view of the above, having the system of Kim, then given the well-established teaching of Azizi, it would have been obvious at the time of filing the application to modify the system of Kim as taught by Azizi, in order to provide motivation for transmission of aggregated WURs or time-multiplexed WURs that enables better spectrum utilization instead of filling the transmission duration with dummy data (Par. 0129 of Azizi).

Regarding claim 26, Kim shows a non-transitory computer-readable medium storing code for wireless communication, the code comprising instructions executable by a processor (Figure 12; Par. 0160; shows a device for performing the method of Figure 17.) to: 
identify, by a first wireless device, a sequence of on symbols and off symbols for transmission to a radio of a second wireless device (Figure 17; Par. 0077-0078, 0148; noted encoding a transmission sequence for transmission to a receiver.  The transmission sequence 320 represents data encoded by the corresponding data encoder.  A single bit of the data 310 is encoded to the transmission sequence 320 including four elements that have a value of "0" or "1." For example, the "0" and "1" in the data 310 are encoded to "0110" and "1001" encoding symbols in the transmission sequence 320, respectively. Here, each example "0110" or "1001" of the transmission sequence may respectively represent different periods of the transmission sequence. The above encoding is an example of encoding of OOK4 with a spreading factor of "4" performed by the data encoder.); 
assign a modulation symbol waveform from a set of possible modulation symbol waveforms to at least each on symbol in the sequence, wherein the modulation symbol waveforms are assigned to sequential on symbols in a random or pseudorandom order (Figure 17, Par. 0080-0082, 0149-0151; noted input 350 corresponding to the carrier generated by the 
transmit the sequence to the WUR of the second wireless device using on-off keying (OOK) based at least in part on the assigned modulation symbol waveforms (Figure 17; Par. 0082, 0152; noted transmitted generates a transmission signal based on the pulse generated and the carrier with the phase changed in the prior steps.  Prior steps also include performing on-off keying by the encoder.). 
Kim shows all of the elements performed by the OOK transmitter, as discussed above.  Kim does not specifically show a WUR of a second device and transmitting a sequence to the WUR of the second wireless device using multi-carrier on-off keying (OOK).
However, the above-mentioned claim limitations are well-established in the art as evidenced by Azizi.  Specifically, Azizi shows a WUR of a second device (Figure 9-10; Par. 0100; noted WUR radio of a wireless device.) and transmitting a sequence to the WUR of the second wireless device using multi-carrier on-off keying (OOK) (Figures 9-10; Par. 0100, 0102, 0130; noted the WUR preamble and the WUR payload may be encoded for transmission in accordance with OOK modulation.  Further noted, MC-OOK used for modulation of WUR data rates.).
In view of the above, having the system of Kim, then given the well-established teaching of Azizi, it would have been obvious at the time of filing the application to modify the system of Kim as taught by Azizi, in order to provide motivation for transmission of aggregated WURs or time-multiplexed WURs that enables better spectrum utilization instead of filling the transmission duration with dummy data (Par. 0129 of Azizi).

Regarding claim 28, this claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Claims 4-6, 16-18, 20 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Azizi and Fischer et al. (US 2005/0168324; hereinafter Fischer).
Regarding claim 4, modified Kim shows all of the elements including the random or pseudorandom number generator, as discussed above.  Modified Kim does not specifically show a linear feedback shift register. 
However, the above-mentioned claim limitations are well-established in the art as evidenced by Fischer.  Specifically, Fischer shows a linear feedback shift register (Par. 0030; noted the shift register SR to generate, at the rate of the clock signal CK, a random number sequence, which is to say a time-discrete sequence of digital values, that is applied to a digital input of the digital-to-analog converter DA.).
In view of the above, having the system of Kim, then given the well-established teaching of Fischer, it would have been obvious at the time of filing the application to modify the system of Kim as taught by Fischer, in order to provide motivation for achieving comparatively high transmission rates with improved utilization of the available bandwidth and permit a long transmission range (Par. 0005 of Fischer).
Regarding claim 5, modified Kim shows initializing the linear feedback shift register with a fixed seed (Fischer: Par. 0019, 0030; noted the random number sequence can also be calculated once and stored in a storage area of the base station.). 
Regarding claim 6, modified Kim shows initializing the linear feedback shift register with a random or pseudorandom seed (Fischer: Par. 0019, 0030; noted the random number sequence is advantageously generated using a linear feedback shift register or a chaotic counter.).
Regarding claims 16, 17 and 18, these claims are rejected based on the same reasoning as presented in the rejection of claims 4, 5 and 6, respectively.
Regarding claim 20, modified Kim shows all of the elements except to determine the random or pseudorandom cyclic shift based at least in part on a stored random or pseudorandom number sequence.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Fischer.  Specifically, Fischer shows to determine the random or pseudorandom cyclic shift based at least in part on a stored random or pseudorandom number sequence (Fischer: Par. 0019, 0030; noted the random number sequence can also be calculated once and stored in a storage area of the base station.).
In view of the above, having the system of Kim, then given the well-established teaching of Fischer, it would have been obvious at the time of filing the application to modify the system of Kim as taught by Fischer, in order to provide motivation for achieving comparatively high transmission rates with improved utilization of the available bandwidth and permit a long transmission range (Par. 0005 of Fischer).
Regarding claim 29, this claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim view of Azizi, Fischer and Iwai et al. (US 2020/0127756; hereinafter Iwai).
Regarding claim 7, modified Kim shows all of the elements except transmitting the random or pseudorandom seed to the second wireless device.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Iwai.  Specifically, Iwai shows transmitting the random or pseudorandom seed to the second wireless device (Figure 20; Par. 0161-0162; noted that the association between terminal information and ZC sequence information (ZC sequence numbers or cyclic shift amounts) is not restricted to the examples depicted in FIGS. 21 and 22. Furthermore, the terminal information is also not restricted to the examples depicted in FIGS. 21 and 22 (BSS-IDs and transmission buffer sizes), and may be parameter information that is to be exchanged between a radio transmission device 500 (AP) and a radio reception device 600 (terminal) such as other information (WUR schedule information (duty cycle or period), for example).).
In view of the above, having the system of Kim, then given the well-established teaching of Iwai, it would have been obvious at the time of filing the application to modify the system of Kim as taught by Iwai, in order to provide motivation for an OOK signal that has both the flat characteristics in the frequency domain and the low CM/PAPR characteristics (Par. 0093 of Iwai). 
Regarding claim 19, this claim is rejected based on the same reasoning as presented in the rejection of claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200322889 A1 – directed to communication apparatus that comprises a Primary Connectivity Radio (PCR) capable of transmitting and receiving wireless signals; a low power Wake Up Receiver (WURx) capable of receiving Wake-Up Radio (WUR) signals, the WURx being configured to receive WUR signals on a first WUR channel assigned to the apparatus by an Access Point (AP); a WUR channel scheduler programmed to configure the WURx to switch to a second WUR channel designated as a broadcast WUR channel by the AP, when the first WUR channel is different from the second WUR channel, wherein the channel switch occurs in time for the WURx to receive the scheduled WUR Beacon frames from the AP.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745.  The examiner can normally be reached on Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REDENTOR PASIA/Primary Examiner, Art Unit 2413